Citation Nr: 0804909	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-13 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).

 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from May 1979 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Atlanta, Georgia (RO), which denied the benefit sought on 
appeal.    


FINDINGS OF FACT

1.  The veteran has one year of high school education; he was 
last employed, no later than February 2002, working as a 
general mechanic.  

2.  The veteran's service-connected disability consists of 
bilateral pes planus with hallux valgus, right greater than 
left, which is evaluated as 50 percent disabling.

3.  The veteran's service-connected disability does not 
preclude him from securing or following substantially gainful 
employment, considering the impairment from the service-
connected disability, and his education and occupational 
experience.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disability are not 
met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 3.340, 3.341, 3.342, 4.16 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

Here, VA satisfied the VCAA duty to notify by way of a letter 
sent to the veteran in May 2002.  That letter informed the 
veteran of what evidence was required to substantiate a claim 
for TDIU.  The veteran was also notified of his and VA's 
respective duties for obtaining evidence, and he was asked to 
submit evidence and/or information in his possession to the 
AOJ.  That notice letter was sent before the initial AOJ 
decision in this matter, thus the Board finds that there was 
no prejudicial error to the veteran regarding the timing of 
notice.  The veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The above notification letters did not 
include notice as to the last two elements; however, the 
Board finds no prejudice to the veteran.  As the Board 
concludes below that the preponderance of the evidence is 
against the veteran's claim for TDIU, any question as to the 
effective date to be assigned is rendered moot. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has on file VA and private medical 
records, including VA examination reports, and service 
treatment records.  There is no indication that any other 
treatment records exist that should be requested, or that any 
pertinent evidence has not been received.   

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra.  Any error in the sequence 
of events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Analysis

The veteran argues that TDIU is warranted because he cannot 
work due to his service-connected bilateral pes planus with 
hallux valgus, right greater than left.  Total disability 
will be considered to exist when there is present any 
impairment of mind or body which is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. § 3.340.  Total disability 
ratings for compensation may be assigned, where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and that, if there are two or 
more service-connected disabilities, at least one must be 
rated at 40 percent or more and the combined rating must be 
70 percent or more. 
38 C.F.R. § 4.16(a).

Service connection is currently in effect for bilateral pes 
planus with hallux valgus, right greater than left, evaluated 
as 50 percent disabling.  Thus the combined disability rating 
for the service-connected disability is 50 percent.  Given 
the foregoing, the veteran does not meet the minimum 
schedular requirements for a TDIU.  38 C.F.R. § 4.16(a).

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability. 38 
C.F.R. §§ 3.321, 4.16(b).  It is the established policy of VA 
that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with an 
inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

Thus, whether or not the percentage requirements of 38 C.F.R. 
§ 4.16(a) are met, the ultimate question is whether the 
veteran's service-connected disability renders him unable to 
secure and follow a substantially gainful occupation. The 
Board is to evaluate whether there are circumstances in the 
veteran's case, apart from any nonservice-connected condition 
and advancing age, which would justify a total rating based 
on individual unemployability due solely to the service-
connected condition.  See 38 C.F.R. § 4.19 (2007).  

Factors to be considered are the veteran's education, 
employment history, and vocational attainment. Ferraro v. 
Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993) (emphasis added).  Consideration 
may not be given to the impairment caused by nonservice-
connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment shall not be considered substantially 
gainful employment. 38 C.F.R. § 4.16(a).  Although neither 
the United States Code nor the Code of Federal Regulations 
offers a definition of "substantially gainful employment," VA 
Adjudication Procedure Manual, M21- 1, Part VI, para. 
7.09(a)(7) defines that term as "that which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the veteran resides."  Further, marginal employment, 
defined as an amount of earned annual income that does not 
exceed the poverty threshold determined by the United States 
Department of Commerce, Bureau of the Census, shall not be 
considered substantially gainful employment.  38 C.F.R. § 
4.16(a); see also Faust v. West, 13 Vet. App. 342, 356 
(2000).
  
Assignment of a TDIU evaluation requires that the record 
reflect some factor that "takes the claimant's case outside 
the norm" of any other veteran rated at the same level.  Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (citing 38 C.F.R. 
§§ 4.1, 4.15).  The sole fact that a claimant is unemployed 
or has difficulty obtaining employment is not enough.  A 
disability rating in itself is recognition that the 
impairment makes it difficult to obtain or keep employment, 
but the ultimate question is whether the veteran is capable 
of performing the physical and mental acts required by 
employment, not whether he can find employment. Id.

In the veteran's April 2002 application for TDIU, he reported 
that he was prevented from securing or following any 
substantially gainful occupation due to his service-connected 
bilateral pes planus with hallux valgus, right greater than 
left.  He reported that he completed one year of high school 
education; and received training as a mechanic in 1987.  In 
the last five years, he worked from 2000 to 2001 as a general 
mechanic for Good Year Tire.  He worked 40 hours per week at 
that job.  The highest gross earnings received at that job 
were $1,600 per month, or $16,000 over the last year.  He 
stated that he became too disabled to work, and last worked 
full time, in August 2001.  He stated that he left his last 
job because of his disability, and had tried to obtain 
employment since he became too disabled to work.   The 
veteran remarked that he tried to stay with Good Year but 
lost time and inability to perform caused the loss of his 
job. 

In a form received in February 2007, the veteran reported 
that he last worked in February 2002; and that his total 
earned income in the last 12 months was $0.00.

The applicable record includes VA and private medical records 
dated from 2001 to 2006, including reports of VA examinations 
and medical records associated with a claim for Social 
Security Administration (SSA) disability benefits. 

The report of a March 2001 VA examination of the feet shows 
that the veteran reported complaints of flare-ups of the 
joints of his feet while at work, which was alleviated by 
staying off his feet.  He did not wear crutches or braces.

On examination, there was pain on pressure over the right 2nd 
and 3rd MTP joint; and moderate hallux abducto-valgus 
deformity bilaterally with bunion formation.  Gait 
examination revealed that heel contact was supinated.  Both 
mid-stance and push off phases of gait were pronated.  The 
veteran was able to stand erect and to squat without 
difficulty.  He was able to rise to his toes and heels 
without difficulty.  The veteran had mid hammer toe deformity 
with moderate bunion and hallux abducto-valgus bilaterally.  
Regarding the flat foot condition, both weight bearing and 
non-weight bearing positions of the tendo-Achilles were 
neutral.  The alignment of the tendo-Achilles could be 
manipulated.  There was zero degrees of valgus of the heels.  
Forefoot, mid-foot malalignment was due to forefoot and rear 
foot varus bilaterally.  The hallux valgus condition was 
moderate bilaterally.  There was a normal range of motion.  
X-rays revealed hallux abducto-valgus bilaterally with bunion 
formation.  There was also adduction and plantar flexion of 
the mid-tarsal and subtalar joints.  

The report contains diagnoses of (1) pes planus with 
pronation, (2) hallux abducto-valgus with bunion formation 
bilaterally, and mild hammer toe deformity bilaterally.

In an August 2001 statement, Christopher C. Stanich, D.P.M., 
noted that the veteran had had pain of the feet which had 
increased to the point of affecting the veteran's ability to 
work and walk normally.  On physical examination, the veteran 
walked with a very limited antalgic gait.  He had a severe 
bunion deformity on both feet.  Range of motion was painful. 

Dr. Stanich stated that it was his impression that the 
veteran's condition was that of severe bone and joint 
deformity that was worsening steadily over time; was 
certainly affecting the veteran's ability to walk normally; 
and if left untreated, could become a very severe disability 
including an inability to work and walk in a normal fashion.

The veteran underwent private surgical treatment of the right 
foot in June 2002.

In August 2002, the veteran's employer submitted information 
regarding the veteran's employment with Goodyear Tire Center.  
The employer notified the RO that the veteran had worked 
there from October 2000 until November 2001 as a general 
maintenance technician, earning $23, 421 before deductions 
over the preceding twelve months.  The employer reported that 
the veteran last worked in November 2001 and had resigned 
from that job.

The report of an October 2002 VA examination of the feet 
shows that the veteran reported complaints of having a lot of 
aching in the mornings and it took him awhile to get going.  
He reported having pain in the bunion.  He rated the pain as 
a four on a scale of ten.  He reported complaints that both 
feet felt weak.  He reported that both feet were stiff and 
would swell around the first metaphalangeal area if he was on 
them for very long, more than 30 to 40 minutes.  He stated 
that he could walk and thought he could go probably as far as 
he needed to go but he had pain with each step.  The pain was 
exacerbated by damp and rainy weather.  He stated that he 
used shoe inserts for custom shoes; and that this affected 
his daily activities, causing him to stop working.  He 
reported that he was a mechanic and was not able to work 
since his surgery because he could not walk without pain.  He 
reported that he could not do things needed to be done in his 
job.

On examination, the right foot had a slight bunion deformity.  
The great toe appeared to be fused, and could not flex or 
extend.  The second toe also appeared to be partially fused.  
He had notable pes planus over the right foot.  There were no 
signs of plantar fasciitis or plantar fascial irritation.  
The left foot showed an obvious bunion deformity.  The second 
toe had a hammer toe deformity and was curved over the third 
toe.  The left foot had pes planus.  There were no signs of 
plantar fascial irritation or plantar fasciitis.  The 
Achilles tendon was normal in both feet.  The veteran had no 
areas of point tenderness other than the heels, which 
according to the veteran, had spurs.  After examination 
including X-rays, the report contains diagnoses of (1) status 
post osteotomy of the right great toe and the second toe, (2) 
bunion deformity of the left great toe, and (3) pes planus, 
bilaterally. 

An October 2004 VA podiatry consultation report shows that 
examination revealed pes planus.  The veteran had a supple 
type foot.  He had had bunion operations due to the pes 
planus.  He continued to have pain due to the pes planus of 
the forefoot and heel.  He had orthotics, which he was 
wearing; and he was requesting a cane or crutches.

The report of VA X-ray examination in November 2005 shows 
that a comparison was made with previous examination findings 
at the October 2002 VA examination.  The report contains an 
impression that, compared to the October 2002 findings, there 
was an interval fusion of the right second PIP joint; 
otherwise, no significant interval change.

The report of a private history and physical examination in 
November 2005 shows that on examination of the peripheral 
vascular system, the lower extremities had no edema.  On 
neurologic examination, the veteran's gait was normal.  The 
assessment listed no disorder referable to the service-
connected bilateral pes planus with hallux valgus, right 
greater than left.   

The report of a subsequent November 2005 private podiatry 
consultation shows that the veteran reported complaints of 
pain in both feet, primarily of the right foot.  The veteran 
reported having chronic swelling and some pain in the area of 
past union surgery.  He had a lot of stiffness in the right 
great toe joint.  He reported that it was difficult for him 
to walk, and he could not work.  

On examination, the veteran had palpable dorsalis pedis and 
posterior tibial pulses to both feet.  He had pain on 
palpation to the anterior aspect of the left ankle where a 
spur is noted.  However, the symptoms were not so dramatic.  
There was some dorsal swelling to the right forefoot.  There 
was some pain on range of motion of the second 
metatarsophalangeal joint; and significant stiffness and 
restriction of motion on the right first metatarsophalangeal 
joint.  There was essentially no real dorsiflexion in that 
joint.  There was a left hallux valgus with bunion deformity 
and right dorsal bunion.  The veteran had a flat foot 
deformity on both feet, which was accentuated on stance.  The 
assessment was (1) left ankle arthralgia; (2) flat foot 
deformity; (3) right forefoot edema; and (4) hallux rigidus.  
After examination, the plan was to order orthopedic shoes; 
and obtain X-rays of the feet, to be discussed in four weeks.

In a Social Security Administration (SSA) disability 
determination, after review of private and VA medical 
records, the administrative law judge found that the veteran 
was disabled within the meaning of the Social Security 
decision Act.  The determination indicated that the decision 
was based on a primary diagnosis of essential hypertension, 
and a secondary diagnosis of cardiomyopathies.  Findings 
included that the veteran had the following "severe" 
impairments: hypertension; cardiomyopathy; hallux valgus; 
degenerative disc disease of the lumbar spine; and 
depression.  The Board notes that VA is not constrained in 
the determination of its decision by any findings contained 
in an SSA decision.

In summary, the veteran has other conditions for which 
service connection is not currently in effect, which have 
significant disabling effects.  The disabling effects of any 
nonservice-connected conditions, however, cannot be 
considered in determining whether the veteran is entitled to 
a TDIU rating.

The RO recently considered the disabling manifestations of 
the veteran's service-connected bilateral pes planus with 
hallux valgus, right greater than left, in a March 2002 
rating decision.  In that decision, the RO increased the 
assigned disability rating from 30 to 50 percent.  The 
veteran did not appeal from that decision.

After considering all of the evidence, the Board concludes 
that the evidence does not show that the veteran is incapable 
of performing the physical and mental acts required by 
employment due to his service-connected disability.  On 
considering whether a TDIU rating is warranted under 38 
C.F.R. § 4.16(b), the evidence does not show-even when 
considering the limitations and exacerbations due to the 
veteran's service-connected bilateral pes planus with hallux 
valgus, right greater than left-that some factor exists that 
takes this veteran's case outside the realm of the usual so 
as to render impracticable his schedular ratings.

On this point, the Board finds that the schedular rating 
criteria are not inadequate to rate the veteran's bilateral 
pes planus with hallux valgus, right greater than left.  The 
RO has evaluated this disability at a 50 percent level under 
Diagnostic Code 5276, for acquired flatfoot.  38 C.F.R. § 
4.71a, Diagnostic Code 5276.  Under that code the maximum 
rating is 50 percent, which is warranted for pronounced 
bilateral pes planus, manifested by marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo Achilles on 
manipulation, not improved by orthopedic shoes or appliances.  
Id.  

Although the veteran's bilateral foot disability is rated at 
the maximum disability rating under Diagnostic Code 5276, the 
schedular rating criteria are not inadequate to rate that 
disability.  Review of the medical evidence of record in 
light of the diagnostic criteria of Diagnostic Code 5276 
indicates that the disability can be adequately rated under 
that code, even though there is no assignable rating under 
that code, or other relevant code criteria, in excess of the 
currently assigned 50 percent.  The medical evidence of 
record does not indicate that the service-connected bilateral 
foot symptomatology includes any significant pathology beyond 
the criteria required for a 50 percent rating under  
Diagnostic Code 5276.  In fact, in terms of that rating 
criteria, there is no evidence indicating that the bilateral 
foot condition is not improved by orthopedic shoes or 
appliances.  There also is no evidence of marked pronation, 
or severe spasm of the tendo Achilles on manipulation.  The 
Board concludes that the schedular rating criteria are not 
inadequate to rate the veteran's bilateral pes planus with 
hallux valgus, right greater than left.   

While the evidence may show that the bilateral foot 
disability might limit the veteran to sedentary employment, 
this is insufficient by itself to show that service-connected 
disability precludes sedentary employment.  

In summary, the evidence is insufficient to show that there 
is some factor which places the claimant in a different 
position than other veterans with the same disability rating.  
Van Hoose.  The Board therefore concludes that the 
preponderance of the evidence is against the claim that the 
veteran is currently precluded from engaging in substantial 
gainful employment by reason of his service-connected 
disability.  A total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disability simply has not been 
shown to result in total disability.  Entitlement to TDIU is 
thus not established.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not applicable, and the 
claim must be denied. 38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to TDIU is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


